

113 HR 3355 IH: Reducing Employer Burdens, Unleashing Innovation, and Labor Development Act of 2013
U.S. House of Representatives
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3355IN THE HOUSE OF REPRESENTATIVESOctober 28, 2013Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Armed Services, Education and the Workforce, Natural Resources, House Administration, the Judiciary, Rules, Appropriations, Science, Space, and Technology, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo increase the competitiveness of American manufacturing by reducing regulatory and other burdens, encouraging greater innovation and investment, and developing a stronger workforce for the twenty-first century, and for other purposes.1.Short titleThis Act may be cited as the Reducing Employer Burdens, Unleashing Innovation, and Labor Development Act of 2013.2.Table of contentsThe table of contents for this Act is the following:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Findings; sense of the Congress.Title I—Investing in America’s workforceSec. 101. Short title.Sec. 102. Industry-recognized and nationally portable credentials for job training programs.Sec. 103. Definitions.Sec. 104. Rule of construction.Sec. 105. Effective date.Title II—Research and Development Tax CreditsSec. 201. Extension of research credit; alternative simplified research credit increased and made permanent.Title III—Comprehensive Tax ReformSec. 301. Comprehensive reform of United States tax laws; expedited consideration.Title IV—Federal oil and gas resourcesSubtitle A—Expanding offshore energy developmentSec. 411. Outer Continental Shelf leasing program.Sec. 412. Domestic oil and natural gas production goal.Subtitle B—Coastal Plain of AlaskaSec. 421. Short title.Sec. 422. Definitions.Sec. 423. Leasing program for lands within the Coastal Plain.Sec. 424. Lease sales.Sec. 425. Grant of leases by the Secretary.Sec. 426. Lease terms and conditions.Sec. 427. Coastal Plain environmental protection.Sec. 428. Expedited judicial review.Sec. 429. Treatment of revenues.Sec. 430. Rights-of-way across the Coastal Plain.Sec. 431. Conveyance.Sec. 432. ANWR Alternative Energy Trust Fund.Title V—Energy Consumers ReliefSec. 501. Prohibition against finalizing certain energy-related rules that will cause significant adverse effects to the economy.Sec. 502. Reports and determinations prior to promulgating as final certain energy-related rules.Sec. 503. Definitions.Sec. 504. Prohibition on use of social cost of carbon in analysis.Title VI—Repeal of the Health Care Law and Health Care-Related Provisions in the Health Care and Education Reconciliation Act of 2010Sec. 601. Short title.Sec. 602. Repeal of the health care law and health care-related provisions in the Health Care and Education Reconciliation Act of 2010.Title VII—Cooperative Governing of Individual Health Insurance CoverageSec. 701. Cooperative governing of individual health insurance coverage.Sec. 702. Severability.Title VIII—Renewal of trade promotion authoritySec. 801. Renewal of trade promotion authority.Title IX—Reform of export control policies Sec. 901. Sense of Congress on reform of export control policies.Title X—Efficient Use of Government SpectrumSec. 1001. Short title.Sec. 1002. Reallocation and auction of 1755–1780 MHz band.3.Findings; sense of the Congress(a)FindingsThe Congress finds the following:(1)Data indicate that manufacturing employees earn a higher average salary and receive greater benefits than workers in other industries.(2)Recent data also show that United States manufacturing companies cannot fill as many as 600,000 skilled positions, even as unemployment numbers hover at historically high levels.(3)Postsecondary success and workforce readiness can be achieved through attainment of recognized postsecondary credentials.(4)Data indicate that United States manufacturers invest a far greater percentage of revenue in research and development than other industries.(5)The United States has the highest corporate tax rate in the developed world.(6)A recent report indicates that United States manufacturers face a 20 percent structural cost burden compared to companies from the Nation’s 9 largest trading partners.(7)Excessive Federal regulations are placing a heavy burden on United States manufacturers.(8)According to a recent report, it is estimated that pending and recently finalized Environmental Protection Agency regulations alone could cost manufacturers over $100,000,000,000 per year in compliance, plus additional one-time costs of over $500,000,000.(9)Data indicate that regulatory costs could cut annual United States economic output by as much as $630,000,000,000, or 4.2 percent of Gross Domestic Product, resulting in a net loss of 9,000,000 jobs.(10)Expanded domestic resource development would further reduce energy costs, increasing United States manufacturers’ competitive advantage.(11)Data show that United States manufacturers have reduced energy usage and emissions to below the 1990 levels.(12)Reports indicate United States health care costs have increased over 80 percent in the past decade, creating greater personnel costs for manufacturers.(13)Data show that United States manufacturers are responsible for 47 percent of total United States exports.(14)A widening trade gap with major trade partners means that manufacturers are at risk of losing export market share.(b)Sense of the CongressIt is the sense of the Congress that increasing the competitiveness of United States manufacturers will strengthen the national economy.IInvesting in America’s workforce101.Short titleThis title may be cited as the Investing in America’s Workforce Act.102.Industry-recognized and nationally portable credentials for job training programs(a)Workforce Investment Act of 1998(1)Youth activitiesSection 129(c)(1)(C) of the Workforce Investment Act of 1998 (29 U.S.C. 2854(c)(1)(C)) is amended—(A)by redesignating clauses (ii) through (iv) as clauses (iii) through (v), respectively; and(B)by inserting after clause (i) the following:(ii)training (which may include priority consideration for training programs that lead to recognized postsecondary credentials (as defined in section 104 of the Investing in America’s Workforce Act) that are aligned with in-demand occupations or industries in the local area involved, if the local board determines that the programs meet the quality criteria described in section 123);.(2)General employment and training activitiesSection 134(d)(4)(F) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(d)(4)(F)) is amended by adding at the end the following:(iv)Programs that lead to an industry-recognized and nationally portable credentialIn assisting individuals in selecting programs of training services under this section, a one-stop operator and employees of a one-stop center referred to in subsection (c) may give priority consideration to programs (approved in conjunction with eligibility decisions made under section 122) that lead to recognized postsecondary credentials (as defined in section 103 of the Investing in America’s Workforce Act) that are aligned with in-demand occupations or industries in the local area involved..(3)Criteria(A)General employment and training activitiesSection 122(b)(2)(D) of the Workforce Investment Act of 1998 (29 U.S.C. 2842(b)(2)(D)) is amended—(i)in clause (ii), by striking and at the end;(ii)in clause (iii), by striking the period and inserting ; and; and(iii)by adding at the end the following:(iv)in the case of a provider of a program of training services that leads to a recognized postsecondary credential (as defined in section 103 of the Investing in America’s Workforce Act), that the program leading to the credential meets such quality criteria as the Governor shall establish..(B)Youth activitiesSection 123 of the Workforce Investment Act of 1998 (29 U.S.C. 2843) by inserting (including such quality criteria as the Governor shall establish for a training program that leads to a recognized postsecondary credential (as defined in section 103 of the Investing in America’s Workforce Act)) after plan.(b)Career and technical education(1)State planSection 122(c)(1)(B) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(B)) is amended—(A)by striking (B) how and inserting (B)(i) how;(B)by inserting and after the semicolon; and(C)by adding at the end the following(ii)in the case of an eligible entity that, in developing and implementing programs of study leading to recognized postsecondary credentials, desires to give a priority to such programs that are aligned with in-demand occupations or industries in the area served (as determined by the eligible agency) and that may provide a basis for additional credentials, certificates, or degree, how the entity will do so;.(2)Use of local fundsSection 134(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2354(b)) is amended—(A)in paragraph (11), by striking ; and and inserting a semicolon;(B)in paragraph (12)(B), by striking the period and inserting ; and; and(C)by adding at the end the following:(13)describe the career and technical education activities supporting the attainment of recognized postsecondary credentials (as defined in section 103 of the Investing in America’s Workforce Act), and, in the case of an eligible recipient that desires to provide priority consideration to certain programs of study in accordance with the State plan under section 122(c)(1)(B), how the eligible recipient will give priority consideration to such activities..(3)Tech-prep programsSection 203(c)(2)(E) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2373(c)(2)(E)) is amended by striking industry-recognized credential, a certificate, and inserting recognized postsecondary credential (as defined in section 103 of the Investing in America’s Workforce Act and approved by the eligible agency),.(c)Training programs under TAASection 236(a) of the Trade Act of 1974 (19 U.S.C. 2296(a)) is amended by adding at the end the following:(12)In approving training programs for adversely affected workers and adversely affected incumbent workers under paragraph (1), the Secretary may give priority consideration to workers seeking training through programs that are approved in conjunction with eligibility decisions made under section 122 of the Workforce Investment Act of 1998 (29 U.S.C. 2842), and that lead to recognized postsecondary credentials (as defined in section 103 of the Investing in America’s Workforce Act) that are aligned with in-demand occupations or industries in the local area (defined for purposes of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.)) involved.. 103.DefinitionsIn this title:(1)Industry-recognizedThe term industry-recognized, used with respect to a credential, means a credential that—(A)is sought or accepted by employers within the industry sector involved as recognized, preferred, or required for recruitment, screening, hiring, or advancement; and(B)is a nationally portable credential, meaning a credential that is sought or accepted across multiple States, as described in subparagraph (A).(2)Recognized postsecondary credentialThe term recognized postsecondary credential means a credential consisting of an industry-recognized credential for postsecondary training, a certificate that meets the requirements of subparagraphs (A) and (C) of paragraph (1) for postsecondary training, a certificate of completion of a postsecondary apprenticeship through a program described in section 122(a)(2)(B) of the Workforce Investment Act of 1998 (29 U.S.C. 2842(a)(2)(B)), or an associate degree or baccalaureate degree awarded by an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).104.Rule of constructionNothing in this title shall be construed to require an entity with responsibility for selecting or approving an education, training, or workforce investment activities program with regard to a covered provision, to select a program with a recognized postsecondary credential or certificate as defined by this title.105.Effective dateThis title, and the amendments made by this title, take effect 120 days after the date of enactment of this Act.IIResearch and Development Tax Credits201.Extension of research credit; alternative simplified research credit increased and made permanent(a)Extension of credit(1)In generalSubparagraph (B) of section 41(h)(1) of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2014.(2)Conforming amendmentSubparagraph (D) of section 45C(b)(1) of such Code is amended by striking December 31, 2013 and inserting December 31, 2014.(3)Effective dateThe amendments made by this subsection shall apply to amounts paid or incurred after December 31, 2013.(b)Alternative simplified research credit increased and made permanent(1)Increased creditSubparagraph (A) of section 41(c)(5) of such Code (relating to election of alternative simplified credit) is amended by striking 14 percent (12 percent in the case of taxable years ending before January 1, 2009) and inserting 20 percent.(2)Credit made permanent(A)In generalSubsection (h) of section 41 of such Code is amended by redesignating the paragraph (2) relating to computation of taxable year in which credit terminates as paragraph (4) and by inserting before such paragraph the following new paragraph:(3)Termination not to apply to alternative simplified creditParagraph (1) shall not apply to the credit determined under subsection (c)(5)..(B)Conforming amendmentParagraph (4) of section 41(h) of such Code, as redesignated by subparagraph (A), is amended to read as follows:(4)Computation for taxable year in which credit terminatesIn the case of any taxable year with respect to which this section applies to a number of days which is less than the total number of days in such taxable year, the amount determined under subsection (c)(1)(B) with respect to such taxable year shall be the amount which bears the same ratio to such amount (determined without regard to this paragraph) as the number of days in such taxable year to which this section applies bears to the total number of days in such taxable year..(3)Effective dateThe amendments made by this subsection shall apply to taxable years ending after December 31, 2012.IIIComprehensive Tax Reform301.Comprehensive reform of United States tax laws; expedited consideration(a)DefinitionFor purposes of this section, the term tax reform bill means a bill of the 113th Congress—(1)introduced in the House of Representatives by the chair of the Committee on Ways and Means not later than the end of the 113th Congress the title of which is as follows: A bill to provide for comprehensive tax reform.; and(2)which is the subject of a certification under subsection (b).(b)CertificationThe chair of the Joint Committee on Taxation shall notify the House and Senate in writing whenever the chair of the Joint Committee determines that an introduced bill described in subsection (a)(1) contains at least each of the following proposals:(1)A transition to a more globally competitive corporate tax code for United States businesses.(2)A reduction in the complexity of the tax code.(3)The elimination of special interest loopholes.(c)Expedited consideration in the House of Representatives(1)Any committee of the House of Representatives to which the tax reform bill is referred shall report it to the House not later than 20 calendar days after the date of its introduction. If a committee fails to report the tax reform bill within that period, such committee shall be automatically discharged from further consideration of the bill.(2)If the House has not otherwise proceeded to the consideration of the tax reform bill upon the expiration of 15 legislative days after the bill has been placed on the Union Calendar, it shall be in order for the Majority Leader or a designee (or, after the expiration of an additional 2 legislative days, any Member), to offer one motion that the House resolve into the Committee of the Whole House on the state of the Union for the consideration of the tax reform bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion except 20 minutes of debate equally divided and controlled by the proponent and an opponent. If such a motion is adopted, consideration shall proceed in accordance with paragraph (3). A motion to reconsider the vote by which the motion is disposed of shall not be in order.(3)The first reading of the bill shall be dispensed with. General debate shall be confined to the bill and shall not exceed 4 hours, equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. At the conclusion of general debate, the bill shall be read for amendment under the five-minute rule. Any committee amendment shall be considered as read. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. A motion to reconsider the vote on passage of the bill shall not be in order.(d)Expedited Consideration in the Senate(1)Committee considerationA tax reform bill, as defined in subsection (a), received in the Senate shall be referred to the Committee on Finance. The Committee shall report the bill not later than 15 calendar days after receipt of the bill in the Senate. If the Committee fails to report the bill within that period, that committee shall be discharged from consideration of the bill, and the bill shall be placed on the calendar.(2)Motion to proceedNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which the tax reform bill is reported or discharged from committee, for the majority leader of the Senate or the majority leader’s designee to move to proceed to the consideration of the tax reform bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of the tax reform bill at any time after the conclusion of such 2-day period. A motion to proceed is in order even though a previous motion to the same effect has been disagreed to. All points of order against the motion to proceed to the tax reform bill are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone.(3)ConsiderationNo motion to recommit shall be in order and debate on any motion or appeal shall be limited to one hour, to be divided in the usual form.(4)AmendmentsAll amendments must be relevant to the bill and debate on any amendment shall be limited to 2 hours to be equally divided in the usual form between the opponents and proponents of the amendment. Debate on any amendment to an amendment, debatable motion, or appeal shall be limited to 1 hour to be equally divided in the usual form between the opponents and proponents of the amendment.(5)Vote on passageIf the Senate has proceeded to the bill, and following the conclusion of all debate, the Senate shall proceed to a vote on passage of the bill as amended, if amended.(e)Conference in the HouseIf the House receives a message that the Senate has passed the tax reform bill with an amendment or amendments, it shall be in order for the chair of the Committee on Ways and Means or a designee, without intervention of any point of order, to offer any motion specified in clause 1 of rule XXII.(f)Conference in the SenateIf the Senate receives from the House a message to accompany the tax reform bill, as defined in subsection (a), then no later than two session days after its receipt—(1)the Chair shall lay the message before the Senate;(2)the motion to insist on the Senate amendment or disagree to the House amendment or amendments to the Senate amendment, the request for a conference with the House or the motion to agree to the request of the House for a conference, and the motion to authorize the Chair to appoint conferees on the part of the Senate shall be agreed to; and(3)the Chair shall then be authorized to appoint conferees on the part of the Senate without intervening motion, with a ratio agreed to with the concurrence of both leaders.(g)RulemakingThis section is enacted by the Congress as an exercise of the rulemaking power of the House of Representatives and Senate, respectively, and as such is deemed a part of the rules of each House, respectively, or of that House to which they specifically apply, and such procedures supersede other rules only to the extent that they are inconsistent with such rules; and with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedures of that House) at any time, in the same manner, and to the same extent as any other rule of that House.IVFederal oil and gas resourcesAExpanding offshore energy development411.Outer Continental Shelf leasing program(a)In generalSection 18(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(a)) is amended by adding at the end the following:(5)(A)In each oil and gas leasing program under this section, the Secretary shall make available for leasing and conduct lease sales including—(i)at least 50 percent of the available unleased acreage within each outer Continental Shelf planning area considered to have the largest undiscovered, technically recoverable oil and gas resources (on a total btu basis) based upon the most recent national geologic assessment of the outer Continental Shelf, with an emphasis on offering the most geologically prospective parts of the planning area; and(ii)any State subdivision of an outer Continental Shelf planning area that the Governor of the State that represents that subdivision requests be made available for leasing.(B)In this paragraph the term available unleased acreage means that portion of the outer Continental Shelf that is not under lease at the time of a proposed lease sale, and that has not otherwise been made unavailable for leasing by law.(6)(A)In each 5-year oil and gas leasing program, the Secretary shall make available for leasing any outer Continental Shelf planning areas that—(i)are estimated to contain more than 2,500,000,000 barrels of oil; or(ii)are estimated to contain more than 7,500,000,000,000 cubic feet of natural gas.(B)To determine the planning areas described in subparagraph (A), the Secretary shall use the document entitled Minerals Management Service Assessment of Undiscovered Technically Recoverable Oil and Gas Resources of the Nation’s Outer Continental Shelf, 2006..(b)Relationship to existing planThe amendments made by subsection (a) shall not affect the 2012–2017 5-year oil and gas leasing program.412.Domestic oil and natural gas production goal(a)In generalSection 18(b) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(b)) is amended to read as follows:(b)Domestic oil and natural gas production goal–(1)In generalIn developing a 5-year oil and gas leasing program, and subject to paragraph (2), the Secretary shall determine a domestic strategic production goal for the development of oil and natural gas as a result of that program. Such goal shall be—(A)the best estimate of the possible increase in domestic production of oil and natural gas from the outer Continental Shelf;(B)focused on meeting domestic demand for oil and natural gas and reducing the dependence of the United States on foreign energy; and(C)focused on the production increases achieved by the leasing program at the end of the 15-year period beginning on the effective date of the program.(2)Program goalFor purposes of each 5-year oil and gas leasing program that applies before 2027, the production goal referred to in paragraph (1) shall be an increase by 2027, from the levels of oil and gas produced as of the date of enactment of this paragraph, of—(A)no less than 3,000,000 barrels in the amount of oil produced per day; and(B)no less than 10,000,000,000 cubic feet in the amount of natural gas produced per day.(3)ReportingThe Secretary shall report annually, beginning at the end of the 5-year period for which the program applies, to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the progress of the program in meeting the production goal. The Secretary shall identify in the report projections for production and any problems with leasing, permitting, or production that will prevent meeting the goal..(b)Relationship to existing planThe amendment made by subsection (a) shall not affect the 2012–2017 5-year oil and gas leasing program.BCoastal Plain of Alaska421.Short titleThis subtitle may be cited as the American Energy Independence and Price Reduction Act.422.DefinitionsIn this subtitle:(1)Coastal plainThe term Coastal Plain means that area described in appendix I to part 37 of title 50, Code of Federal Regulations.(2)SecretaryThe term Secretary, except as otherwise provided, means the Secretary of the Interior or the Secretary’s designee.423.Leasing program for lands within the Coastal Plain(a)In GeneralThe Secretary shall take such actions as are necessary—(1)to establish and implement, in accordance with this subtitle and acting through the Director of the Bureau of Land Management in consultation with the Director of the United States Fish and Wildlife Service, a competitive oil and gas leasing program that will result in an environmentally sound program for the exploration, development, and production of the oil and gas resources of the Coastal Plain; and(2)to administer the provisions of this subtitle through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, and other provisions that ensure the oil and gas exploration, development, and production activities on the Coastal Plain will result in no significant adverse effect on fish and wildlife, their habitat, subsistence resources, and the environment, including, in furtherance of this goal, by requiring the application of the best commercially available technology for oil and gas exploration, development, and production to all exploration, development, and production operations under this subtitle in a manner that ensures the receipt of fair market value by the public for the mineral resources to be leased.(b)Repeal(1)RepealSection 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C. 3143) is repealed.(2)Conforming amendmentThe table of contents in section 1 of such Act is amended by striking the item relating to section 1003.(c)Compliance With Requirements Under Certain Other Laws(1)CompatibilityFor purposes of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.), the oil and gas leasing program and activities authorized by this section in the Coastal Plain are deemed to be compatible with the purposes for which the Arctic National Wildlife Refuge was established, and no further findings or decisions are required to implement this determination.(2)Adequacy of the department of the interior’s legislative environmental impact statementThe Final Legislative Environmental Impact Statement (April 1987) on the Coastal Plain prepared pursuant to section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the National Environmental Policy Act of 1969 that apply with respect to prelease activities, including actions authorized to be taken by the Secretary to develop and promulgate the regulations for the establishment of a leasing program authorized by this subtitle before the conduct of the first lease sale.(3)Compliance with nepa for other actionsBefore conducting the first lease sale under this subtitle, the Secretary shall prepare an environmental impact statement under the National Environmental Policy Act of 1969 with respect to the actions authorized by this subtitle that are not referred to in paragraph (2). Notwithstanding any other law, the Secretary is not required to identify nonleasing alternative courses of action or to analyze the environmental effects of such courses of action. The Secretary shall only identify a preferred action for such leasing and a single leasing alternative, and analyze the environmental effects and potential mitigation measures for those two alternatives. The identification of the preferred action and related analysis for the first lease sale under this subtitle shall be completed within 18 months after the date of enactment of this subtitle. The Secretary shall only consider public comments that specifically address the Secretary’s preferred action and that are filed within 20 days after publication of an environmental analysis. Notwithstanding any other law, compliance with this paragraph is deemed to satisfy all requirements for the analysis and consideration of the environmental effects of proposed leasing under this subtitle.(d)Relationship to State and Local AuthorityNothing in this subtitle shall be considered to expand or limit State and local regulatory authority.(e)Special Areas(1)In generalThe Secretary, after consultation with the State of Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary determines that the Special Area is of such unique character and interest so as to require special management and regulatory protection. The Secretary shall designate as such a Special Area the Sadlerochit Spring area, comprising approximately 4,000 acres.(2)ManagementEach such Special Area shall be managed so as to protect and preserve the area’s unique and diverse character including its fish, wildlife, and subsistence resource values.(3)Exclusion from leasing or surface occupancyThe Secretary may exclude any Special Area from leasing. If the Secretary leases a Special Area, or any part thereof, for purposes of oil and gas exploration, development, production, and related activities, there shall be no surface occupancy of the lands comprising the Special Area.(4)Directional drillingNotwithstanding the other provisions of this subsection, the Secretary may lease all or a portion of a Special Area under terms that permit the use of horizontal drilling technology from sites on leases located outside the Special Area.(f)Limitation on Closed AreasThe Secretary’s sole authority to close lands within the Coastal Plain to oil and gas leasing and to exploration, development, and production is that set forth in this subtitle.(g)Regulations(1)In generalThe Secretary shall prescribe such regulations as may be necessary to carry out this subtitle, including rules and regulations relating to protection of the fish and wildlife, their habitat, subsistence resources, and environment of the Coastal Plain, by no later than 15 months after the date of enactment of this subtitle.(2)Revision of regulationsThe Secretary shall periodically review and, if appropriate, revise the rules and regulations issued under subsection (a) to reflect any significant biological, environmental, or engineering data that come to the Secretary’s attention.424.Lease sales(a)In GeneralLands may be leased pursuant to this subtitle to any person qualified to obtain a lease for deposits of oil and gas under the Mineral Leasing Act (30 U.S.C. 181 et seq.).(b)ProceduresThe Secretary shall, by regulation, establish procedures for—(1)receipt and consideration of sealed nominations for any area in the Coastal Plain for inclusion in, or exclusion (as provided in subsection (c)) from, a lease sale;(2)the holding of lease sales after such nomination process; and(3)public notice of and comment on designation of areas to be included in, or excluded from, a lease sale.(c)Lease Sale Bids(1)In generalBidding for leases under this subtitle shall be by sealed competitive cash bonus bids, except as provided in paragraph (2).(2)Lease sale bidsLease sales under this subtitle may be conducted through an Internet leasing program, if the Secretary determines that such a system will result in savings to the taxpayer, an increase in the number of bidders participating, and higher returns than oral bidding or a sealed bidding system.(d)Acreage Minimum in First SaleIn the first lease sale under this subtitle, the Secretary shall offer for lease those tracts the Secretary considers to have the greatest potential for the discovery of hydrocarbons, taking into consideration nominations received pursuant to subsection (b)(1), but in no case less than 200,000 acres.(e)Timing of Lease SalesThe Secretary shall—(1)conduct the first lease sale under this subtitle within 22 months after the date of the enactment of this subtitle;(2)evaluate the bids in such sale and issue leases resulting from such sale, within 90 days after the date of the completion of such sale; and(3)conduct additional sales so long as sufficient interest in development exists to warrant, in the Secretary’s judgment, the conduct of such sales.425.Grant of leases by the Secretary(a)In GeneralThe Secretary may grant to the highest responsible qualified bidder in a lease sale conducted pursuant to section 424 any lands to be leased on the Coastal Plain upon payment by the lessee of such bonus as may be accepted by the Secretary.(b)Subsequent TransfersNo lease issued under this subtitle may be sold, exchanged, assigned, sublet, or otherwise transferred except with the approval of the Secretary. Prior to any such approval the Secretary shall consult with, and give due consideration to the views of, the Attorney General.426.Lease terms and conditions(a)In GeneralAn oil or gas lease issued pursuant to this subtitle shall—(1)provide for the payment of a royalty of not less than 12½ percent in amount or value of the production removed or sold from the lease, as determined by the Secretary under the regulations applicable to other Federal oil and gas leases;(2)provide that the Secretary may close, on a seasonal basis, portions of the Coastal Plain to exploratory drilling activities as necessary to protect caribou calving areas and other species of fish and wildlife;(3)require that the lessee of lands within the Coastal Plain shall be fully responsible and liable for the reclamation of lands within the Coastal Plain and any other Federal lands that are adversely affected in connection with exploration, development, production, or transportation activities conducted under the lease and within the Coastal Plain by the lessee or by any of the subcontractors or agents of the lessee;(4)provide that the lessee may not delegate or convey, by contract or otherwise, the reclamation responsibility and liability to another person without the express written approval of the Secretary;(5)provide that the standard of reclamation for lands required to be reclaimed under this subtitle shall be, as nearly as practicable, a condition capable of supporting the uses which the lands were capable of supporting prior to any exploration, development, or production activities, or upon application by the lessee, to a higher or better use as approved by the Secretary;(6)contain terms and conditions relating to protection of fish and wildlife, their habitat, subsistence resources, and the environment as required pursuant to section 423(a)(2);(7)provide that the lessee, its agents, and its contractors use best efforts to provide a fair share, as determined by the level of obligation previously agreed to in the 1974 agreement implementing section 29 of the Federal Agreement and Grant of Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and contracting for Alaska Natives and Alaska Native Corporations from throughout the State;(8)prohibit the export of oil produced under the lease; and(9)contain such other provisions as the Secretary determines necessary to ensure compliance with the provisions of this subtitle and the regulations issued under this subtitle.(b)Project Labor AgreementsThe Secretary, as a term and condition of each lease under this subtitle and in recognizing the Government’s proprietary interest in labor stability and in the ability of construction labor and management to meet the particular needs and conditions of projects to be developed under the leases issued pursuant to this subtitle and the special concerns of the parties to such leases, shall require that the lessee and its agents and contractors negotiate to obtain a project labor agreement for the employment of laborers and mechanics on production, maintenance, and construction under the lease.427.Coastal Plain environmental protection(a)No Significant Adverse Effect Standard To Govern Authorized Coastal Plain ActivitiesThe Secretary shall, consistent with the requirements of section 423, administer the provisions of this subtitle through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, and other provisions that—(1)ensure the oil and gas exploration, development, and production activities on the Coastal Plain will result in no significant adverse effect on fish and wildlife, their habitat, and the environment;(2)require the application of the best commercially available technology for oil and gas exploration, development, and production on all new exploration, development, and production operations; and(3)ensure that the maximum amount of surface acreage covered by production and support facilities, including airstrips and any areas covered by gravel berms or piers for support of pipelines, does not exceed 2,000 acres on the Coastal Plain.(b)Site-Specific Assessment and MitigationThe Secretary shall also require, with respect to any proposed drilling and related activities, that—(1)a site-specific analysis be made of the probable effects, if any, that the drilling or related activities will have on fish and wildlife, their habitat, subsistence resources, and the environment;(2)a plan be implemented to avoid, minimize, and mitigate (in that order and to the extent practicable) any significant adverse effect identified under paragraph (1); and(3)the development of the plan shall occur after consultation with the agency or agencies having jurisdiction over matters mitigated by the plan.(c)Regulations To Protect Coastal Plain Fish and Wildlife Resources, Subsistence Users, and the EnvironmentBefore implementing the leasing program authorized by this subtitle, the Secretary shall prepare and promulgate regulations, lease terms, conditions, restrictions, prohibitions, stipulations, and other measures designed to ensure that the activities undertaken on the Coastal Plain under this subtitle are conducted in a manner consistent with the purposes and environmental requirements of this subtitle.(d)Compliance With Federal and State Environmental Laws and Other RequirementsThe proposed regulations, lease terms, conditions, restrictions, prohibitions, and stipulations for the leasing program under this subtitle shall require compliance with all applicable provisions of Federal and State environmental law, and shall also require the following:(1)Standards at least as effective as the safety and environmental mitigation measures set forth in items 1 through 29 at pages 167 through 169 of the Final Legislative Environmental Impact Statement (April 1987) on the Coastal Plain.(2)Seasonal limitations on exploration, development, and related activities, where necessary, to avoid significant adverse effects during periods of concentrated fish and wildlife breeding, denning, nesting, spawning, and migration.(3)That exploration activities, except for surface geological studies, be limited to the period between approximately November 1 and May 1 each year and that exploration activities shall be supported, if necessary, by ice roads, winter trails with adequate snow cover, ice pads, ice airstrips, and air transport methods, except that such exploration activities may occur at other times if the Secretary finds that such exploration will have no significant adverse effect on the fish and wildlife, their habitat, and the environment of the Coastal Plain.(4)Design safety and construction standards for all pipelines and any access and service roads, that—(A)minimize, to the maximum extent possible, adverse effects upon the passage of migratory species such as caribou; and(B)minimize adverse effects upon the flow of surface water by requiring the use of culverts, bridges, and other structural devices.(5)Prohibitions on general public access and use on all pipeline access and service roads.(6)Stringent reclamation and rehabilitation requirements, consistent with the standards set forth in this subtitle, requiring the removal from the Coastal Plain of all oil and gas development and production facilities, structures, and equipment upon completion of oil and gas production operations, except that the Secretary may exempt from the requirements of this paragraph those facilities, structures, or equipment that the Secretary determines would assist in the management of the Arctic National Wildlife Refuge and that are donated to the United States for that purpose.(7)Appropriate prohibitions or restrictions on access by all modes of transportation.(8)Appropriate prohibitions or restrictions on sand and gravel extraction.(9)Consolidation of facility siting.(10)Appropriate prohibitions or restrictions on use of explosives.(11)Avoidance, to the extent practicable, of springs, streams, and river system; the protection of natural surface drainage patterns, wetlands, and riparian habitats; and the regulation of methods or techniques for developing or transporting adequate supplies of water for exploratory drilling.(12)Avoidance or minimization of air traffic-related disturbance to fish and wildlife.(13)Treatment and disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids, drilling muds and cuttings, and domestic wastewater, including an annual waste management report, a hazardous materials tracking system, and a prohibition on chlorinated solvents, in accordance with applicable Federal and State environmental law.(14)Fuel storage and oil spill contingency planning.(15)Research, monitoring, and reporting requirements.(16)Field crew environmental briefings.(17)Avoidance of significant adverse effects upon subsistence hunting, fishing, and trapping by subsistence users.(18)Compliance with applicable air and water quality standards.(19)Appropriate seasonal and safety zone designations around well sites, within which subsistence hunting and trapping shall be limited.(20)Reasonable stipulations for protection of cultural and archeological resources.(21)All other protective environmental stipulations, restrictions, terms, and conditions deemed necessary by the Secretary.(e)ConsiderationsIn preparing and promulgating regulations, lease terms, conditions, restrictions, prohibitions, and stipulations under this section, the Secretary shall consider the following:(1)The stipulations and conditions that govern the National Petroleum Reserve-Alaska leasing program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska Final Integrated Activity Plan/Environmental Impact Statement.(2)The environmental protection standards that governed the initial Coastal Plain seismic exploration program under parts 37.31 to 37.33 of title 50, Code of Federal Regulations.(3)The land use stipulations for exploratory drilling on the KIC–ASRC private lands that are set forth in appendix 2 of the August 9, 1983, agreement between the Arctic Slope Regional Corporation and the United States.(f)Facility Consolidation Planning(1)In generalThe Secretary shall, after providing for public notice and comment, prepare and update periodically a plan to govern, guide, and direct the siting and construction of facilities for the exploration, development, production, and transportation of Coastal Plain oil and gas resources.(2)ObjectivesThe plan shall have the following objectives:(A)Avoiding unnecessary duplication of facilities and activities.(B)Encouraging consolidation of common facilities and activities.(C)Locating or confining facilities and activities to areas that will minimize impact on fish and wildlife, their habitat, and the environment.(D)Utilizing existing facilities wherever practicable.(E)Enhancing compatibility between wildlife values and development activities.(g)Access to Public LandsThe Secretary shall—(1)manage public lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121); and(2)ensure that local residents shall have reasonable access to public lands in the Coastal Plain for traditional uses.428.Expedited judicial review(a)Filing of Complaint(1)DeadlineSubject to paragraph (2), any complaint seeking judicial review of any provision of this subtitle or any action of the Secretary under this subtitle shall be filed—(A)except as provided in subparagraph (B), within the 90-day period beginning on the date of the action being challenged; or(B)in the case of a complaint based solely on grounds arising after such period, within 90 days after the complainant knew or reasonably should have known of the grounds for the complaint.(2)VenueAny complaint seeking judicial review of any provision of this subtitle or any action of the Secretary under this subtitle may be filed only in the United States Court of Appeals for the District of Columbia.(3)Limitation on scope of certain reviewJudicial review of a Secretarial decision to conduct a lease sale under this subtitle, including the environmental analysis thereof, shall be limited to whether the Secretary has complied with the terms of this subtitle and shall be based upon the administrative record of that decision. The Secretary’s identification of a preferred course of action to enable leasing to proceed and the Secretary’s analysis of environmental effects under this subtitle shall be presumed to be correct unless shown otherwise by clear and convincing evidence to the contrary.(b)Limitation on Other ReviewActions of the Secretary with respect to which review could have been obtained under this section shall not be subject to judicial review in any civil or criminal proceeding for enforcement.429.Treatment of revenuesNotwithstanding any other provision of law, 50 percent of the amount of bonus, rental, and royalty revenues from Federal oil and gas leasing and operations authorized under this subtitle shall be deposited in the ANWR Alternative Energy Trust Fund established by section 432.430.Rights-of-way across the Coastal Plain(a)In GeneralThe Secretary shall issue rights-of-way and easements across the Coastal Plain for the transportation of oil and gas—(1)except as provided in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185), without regard to title XI of the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.); and(2)under title XI of the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.), for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and 3171).(b)Terms and ConditionsThe Secretary shall include in any right-of-way or easement issued under subsection (a) such terms and conditions as may be necessary to ensure that transportation of oil and gas does not result in a significant adverse effect on the fish and wildlife, subsistence resources, their habitat, and the environment of the Coastal Plain, including requirements that facilities be sited or designed so as to avoid unnecessary duplication of roads and pipelines.(c)RegulationsThe Secretary shall include in regulations under section 423(g) provisions granting rights-of-way and easements described in subsection (a) of this section.431.ConveyanceIn order to maximize Federal revenues by removing clouds on title to lands and clarifying land ownership patterns within the Coastal Plain, the Secretary, notwithstanding the provisions of section 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), shall convey—(1)to the Kaktovik Inupiat Corporation the surface estate of the lands described in paragraph 1 of Public Land Order 6959, to the extent necessary to fulfill the Corporation’s entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the Agreement between the Department of the Interior, the United States Fish and Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat Corporation effective January 22, 1993; and(2)to the Arctic Slope Regional Corporation the remaining subsurface estate to which it is entitled pursuant to the August 9, 1983, agreement between the Arctic Slope Regional Corporation and the United States of America.432.ANWR Alternative Energy Trust Fund(a)Establishment of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the ANWR Alternative Energy Trust Fund, consisting of such amounts as may be transferred to the ANWR Alternative Energy Trust Fund as provided in section 429.(b)Expenditures From ANWR Alternative Energy Trust Fund(1)In generalAmounts in the ANWR Alternative Energy Trust Fund shall be available without further appropriation to carry out specified provisions of the Energy Policy Act of 2005 (Public Law 109–58; in this section referred to as EPAct2005) and the Energy Independence and Security Act of 2007 (Public Law 110–140; in this section referred to as EISAct2007), as follows:To carry out the provisions of:The following percentage of annual receipts to the ANWR Alternative Energy Trust Fund, but not to exceed the limit on amount authorized, if any:EPAct2005:Section 2101.5 percentSection 2421.0 percentSection 3692.0 percentSection 4016.0 percentSection 8126.0 percentSection 93119.0 percentSection 9421.5 percentSection 9623.0 percentSection 9681.5 percentSection 17046.0 percentEISAct2007:Section 20715.0 percentSection 6071.5 percentTitle VI, Subtitle B3.0 percentTitle VI, Subtitle C1.5 percentSection 6419.0 percentTitle VII, Subtitle A15.0 percentSection 11121.5 percentSection 13046.0 percent.(2)Apportionment of excess amountNotwithstanding paragraph (1), any amounts allocated under paragraph (1) that are in excess of the amounts authorized in the applicable cited section or subtitle of EPAct2005 and EISAct2007 shall be reallocated to the remaining sections and subtitles cited in paragraph (1), up to the amounts otherwise authorized by law to carry out such sections and subtitles, in proportion to the amounts authorized by law to be appropriated for such other sections and subtitles.VEnergy Consumers Relief501.Prohibition against finalizing certain energy-related rules that will cause significant adverse effects to the economyNotwithstanding any other provision of law, the Administrator of the Environmental Protection Agency may not promulgate as final an energy-related rule that is estimated to cost more than $1 billion if the Secretary of Energy determines under section 502(3) that the rule will cause significant adverse effects to the economy.502.Reports and determinations prior to promulgating as final certain energy-related rulesBefore promulgating as final any energy-related rule that is estimated to cost more than $1 billion:(1)Report to CongressThe Administrator of the Environmental Protection Agency shall submit to Congress a report (and transmit a copy to the Secretary of Energy) containing—(A)a copy of the rule;(B)a concise general statement relating to the rule;(C)an estimate of the total costs of the rule, including the direct costs and indirect costs of the rule;(D)(i)an estimate of the total benefits of the rule and when such benefits are expected to be realized;(ii)a description of the modeling, the calculations, the assumptions, and the limitations due to uncertainty, speculation, or lack of information associated with the estimates under this subparagraph; and(iii)a certification that all data and documents relied upon by the Agency in developing such estimates—(I)have been preserved; and(II)are available for review by the public on the Agency’s Web site, except to the extent to which publication of such data and documents would constitute disclosure of confidential information in violation of applicable Federal law;(E)an estimate of the increases in energy prices, including potential increases in gasoline or electricity prices for consumers, that may result from implementation or enforcement of the rule; and(F)a detailed description of the employment effects, including potential job losses and shifts in employment, that may result from implementation or enforcement of the rule.(2)Initial determination on increases and impactsThe Secretary of Energy, in consultation with the Federal Energy Regulatory Commission and the Administrator of the Energy Information Administration, shall prepare an independent analysis to determine whether the rule will cause—(A)any increase in energy prices for consumers, including low-income households, small businesses, and manufacturers;(B)any impact on fuel diversity of the Nation’s electricity generation portfolio or on national, regional, or local electric reliability;(C)any adverse effect on energy supply, distribution, or use due to the economic or technical infeasibility of implementing the rule; or(D)any other adverse effect on energy supply, distribution, or use (including a shortfall in supply and increased use of foreign supplies).(3)Subsequent determination on adverse effects to the economyIf the Secretary of Energy determines, under paragraph (2), that the rule will cause an increase, impact, or effect described in such paragraph, then the Secretary, in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Commerce, the Secretary of Labor, and the Administrator of the Small Business Administration, shall—(A)determine whether the rule will cause significant adverse effects to the economy, taking into consideration—(i)the costs and benefits of the rule and limitations in calculating such costs and benefits due to uncertainty, speculation, or lack of information; and(ii)the positive and negative impacts of the rule on economic indicators, including those related to gross domestic product, unemployment, wages, consumer prices, and business and manufacturing activity; and(B)publish the results of such determination in the Federal Register.503.DefinitionsIn this title:(1)The terms direct costs and indirect costs have the meanings given such terms in chapter 8 of the Environmental Protection Agency’s Guidelines for Preparing Economic Analyses dated December 17, 2010.(2)The term energy-related rule that is estimated to cost more than $1 billion means a rule of the Environmental Protection Agency that—(A)regulates any aspect of the production, supply, distribution, or use of energy or provides for such regulation by States or other governmental entities; and(B)is estimated by the Administrator of the Environmental Protection Agency or the Director of the Office of Management and Budget to impose direct costs and indirect costs, in the aggregate, of more than $1,000,000,000.(3)The term rule has the meaning given to such term in section 551 of title 5, United States Code.504.Prohibition on use of social cost of carbon in analysis(a)In generalNotwithstanding any other provision of law or any Executive order, the Administrator of the Environmental Protection Agency may not use the social cost of carbon in order to incorporate social benefits of reducing carbon dioxide emissions, or for any other reason, in any cost-benefit analysis relating to an energy-related rule that is estimated to cost more than $1 billion unless and until a Federal law is enacted authorizing such use.(b)DefinitionIn this section, the term social cost of carbon means the social cost of carbon as described in the technical support document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in May 2013, or any successor or substantially related document, or any other estimate of the monetized damages associated with an incremental increase in carbon dioxide emissions in a given year.VIRepeal of the Health Care Law and Health Care-Related Provisions in the Health Care and Education Reconciliation Act of 2010601.Short titleThis title may be cited as the Repealing the Health Care Law Act.602.Repeal of the health care law and health care-related provisions in the Health Care and Education Reconciliation Act of 2010(a)Health care lawEffective as of the enactment of Public Law 111–148, such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.(b)Health care-Related provisions in the Health Care and Education Reconciliation Act of 2010Effective as of the enactment of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), title I and subtitle B of title II of such Act are repealed, and the provisions of law amended or repealed by such title or subtitle, respectively, are restored or revived as if such title and subtitle had not been enacted.VIICooperative Governing of Individual Health Insurance Coverage701.Cooperative governing of individual health insurance coverage(a)In GeneralTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at the end the following new part:DCooperative Governing of Individual Health Insurance Coverage2795.DefinitionsIn this part:(1)Primary stateThe term primary State means, with respect to individual health insurance coverage offered by a health insurance issuer, the State designated by the issuer as the State whose covered laws shall govern the health insurance issuer in the sale of such coverage under this part. An issuer, with respect to a particular policy, may only designate one such State as its primary State with respect to all such coverage it offers. Such an issuer may not change the designated primary State with respect to individual health insurance coverage once the policy is issued, except that such a change may be made upon renewal of the policy. With respect to such designated State, the issuer is deemed to be doing business in that State.(2)Secondary stateThe term secondary State means, with respect to individual health insurance coverage offered by a health insurance issuer, any State that is not the primary State. In the case of a health insurance issuer that is selling a policy in, or to a resident of, a secondary State, the issuer is deemed to be doing business in that secondary State.(3)Health insurance issuerThe term health insurance issuer has the meaning given such term in section 2791(b)(2), except that such an issuer must be licensed in the primary State and be qualified to sell individual health insurance coverage in that State.(4)Individual health insurance coverageThe term individual health insurance coverage means health insurance coverage offered in the individual market, as defined in section 2791(e)(1).(5)Applicable state authorityThe term applicable State authority means, with respect to a health insurance issuer in a State, the State insurance commissioner or official or officials designated by the State to enforce the requirements of this title for the State with respect to the issuer.(6)Hazardous financial conditionThe term hazardous financial condition means that, based on its present or reasonably anticipated financial condition, a health insurance issuer is unlikely to be able—(A)to meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or(B)to pay other obligations in the normal course of business.(7)Covered laws(A)In generalThe term covered laws means the laws, rules, regulations, agreements, and orders governing the insurance business pertaining to—(i)individual health insurance coverage issued by a health insurance issuer;(ii)the offer, sale, rating (including medical underwriting), renewal, and issuance of individual health insurance coverage to an individual;(iii)the provision to an individual in relation to individual health insurance coverage of health care and insurance related services;(iv)the provision to an individual in relation to individual health insurance coverage of management, operations, and investment activities of a health insurance issuer; and(v)the provision to an individual in relation to individual health insurance coverage of loss control and claims administration for a health insurance issuer with respect to liability for which the issuer provides insurance.(B)ExceptionSuch term does not include any law, rule, regulation, agreement, or order governing the use of care or cost management techniques, including any requirement related to provider contracting, network access or adequacy, health care data collection, or quality assurance.(8)StateThe term State means the 50 States and includes the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands.(9)Unfair claims settlement practicesThe term unfair claims settlement practices means only the following practices:(A)Knowingly misrepresenting to claimants and insured individuals relevant facts or policy provisions relating to coverage at issue.(B)Failing to acknowledge with reasonable promptness pertinent communications with respect to claims arising under policies.(C)Failing to adopt and implement reasonable standards for the prompt investigation and settlement of claims arising under policies.(D)Failing to effectuate prompt, fair, and equitable settlement of claims submitted in which liability has become reasonably clear.(E)Refusing to pay claims without conducting a reasonable investigation.(F)Failing to affirm or deny coverage of claims within a reasonable period of time after having completed an investigation related to those claims.(G)A pattern or practice of compelling insured individuals or their beneficiaries to institute suits to recover amounts due under its policies by offering substantially less than the amounts ultimately recovered in suits brought by them.(H)A pattern or practice of attempting to settle or settling claims for less than the amount that a reasonable person would believe the insured individual or his or her beneficiary was entitled by reference to written or printed advertising material accompanying or made part of an application.(I)Attempting to settle or settling claims on the basis of an application that was materially altered without notice to, or knowledge or consent of, the insured.(J)Failing to provide forms necessary to present claims within 15 calendar days of a request with reasonable explanations regarding their use.(K)Attempting to cancel a policy in less time than that prescribed in the policy or by the law of the primary State.(10)Fraud and abuseThe term fraud and abuse means an act or omission committed by a person who, knowingly and with intent to defraud, commits, or conceals any material information concerning, one or more of the following:(A)Presenting, causing to be presented or preparing with knowledge or belief that it will be presented to or by an insurer, a reinsurer, broker or its agent, false information as part of, in support of or concerning a fact material to one or more of the following:(i)An application for the issuance or renewal of an insurance policy or reinsurance contract.(ii)The rating of an insurance policy or reinsurance contract.(iii)A claim for payment or benefit pursuant to an insurance policy or reinsurance contract.(iv)Premiums paid on an insurance policy or reinsurance contract.(v)Payments made in accordance with the terms of an insurance policy or reinsurance contract.(vi)A document filed with the commissioner or the chief insurance regulatory official of another jurisdiction.(vii)The financial condition of an insurer or reinsurer.(viii)The formation, acquisition, merger, reconsolidation, dissolution or withdrawal from one or more lines of insurance or reinsurance in all or part of a State by an insurer or reinsurer.(ix)The issuance of written evidence of insurance.(x)The reinstatement of an insurance policy.(B)Solicitation or acceptance of new or renewal insurance risks on behalf of an insurer reinsurer or other person engaged in the business of insurance by a person who knows or should know that the insurer or other person responsible for the risk is insolvent at the time of the transaction.(C)Transaction of the business of insurance in violation of laws requiring a license, certificate of authority or other legal authority for the transaction of the business of insurance.(D)Attempt to commit, aiding or abetting in the commission of, or conspiracy to commit the acts or omissions specified in this paragraph.2796.Application of law(a)In GeneralThe covered laws of the primary State shall apply to individual health insurance coverage offered by a health insurance issuer in the primary State and in any secondary State, but only if the coverage and issuer comply with the conditions of this section with respect to the offering of coverage in any secondary State.(b)Exemptions From Covered Laws in a Secondary StateExcept as provided in this section, a health insurance issuer with respect to its offer, sale, rating (including medical underwriting), renewal, and issuance of individual health insurance coverage in any secondary State is exempt from any covered laws of the secondary State (and any rules, regulations, agreements, or orders sought or issued by such State under or related to such covered laws) to the extent that such laws would—(1)make unlawful, or regulate, directly or indirectly, the operation of the health insurance issuer operating in the secondary State, except that any secondary State may require such an issuer—(A)to pay, on a nondiscriminatory basis, applicable premium and other taxes (including high risk pool assessments) which are levied on insurers and surplus lines insurers, brokers, or policyholders under the laws of the State;(B)to register with and designate the State insurance commissioner as its agent solely for the purpose of receiving service of legal documents or process;(C)to submit to an examination of its financial condition by the State insurance commissioner in any State in which the issuer is doing business to determine the issuer’s financial condition, if—(i)the State insurance commissioner of the primary State has not done an examination within the period recommended by the National Association of Insurance Commissioners; and(ii)any such examination is conducted in accordance with the examiners’ handbook of the National Association of Insurance Commissioners and is coordinated to avoid unjustified duplication and unjustified repetition;(D)to comply with a lawful order issued—(i)in a delinquency proceeding commenced by the State insurance commissioner if there has been a finding of financial impairment under subparagraph (C); or(ii)in a voluntary dissolution proceeding;(E)to comply with an injunction issued by a court of competent jurisdiction, upon a petition by the State insurance commissioner alleging that the issuer is in hazardous financial condition;(F)to participate, on a nondiscriminatory basis, in any insurance insolvency guaranty association or similar association to which a health insurance issuer in the State is required to belong;(G)to comply with any State law regarding fraud and abuse (as defined in section 2795(10)), except that if the State seeks an injunction regarding the conduct described in this subparagraph, such injunction must be obtained from a court of competent jurisdiction;(H)to comply with any State law regarding unfair claims settlement practices (as defined in section 2795(9)); or(I)to comply with the applicable requirements for independent review under section 2798 with respect to coverage offered in the State;(2)require any individual health insurance coverage issued by the issuer to be countersigned by an insurance agent or broker residing in that Secondary State; or(3)otherwise discriminate against the issuer issuing insurance in both the primary State and in any secondary State.(c)Clear and Conspicuous DisclosureA health insurance issuer shall provide the following notice, in 12-point bold type, in any insurance coverage offered in a secondary State under this part by such a health insurance issuer and at renewal of the policy, with the 5 blank spaces therein being appropriately filled with the name of the health insurance issuer, the name of the primary State, the name of the secondary State, the name of the secondary State, and the name of the secondary State, respectively, for the coverage concerned:NoticeThis policy is issued by _____ and is governed by the laws and regulations of the State of _____, and it has met all the laws of that State as determined by that State’s Department of Insurance. This policy may be less expensive than others because it is not subject to all of the insurance laws and regulations of the State of _____, including coverage of some services or benefits mandated by the law of the State of _____. Additionally, this policy is not subject to all of the consumer protection laws or restrictions on rate changes of the State of _____. As with all insurance products, before purchasing this policy, you should carefully review the policy and determine what health care services the policy covers and what benefits it provides, including any exclusions, limitations, or conditions for such services or benefits..(d)Prohibition on Certain Reclassifications and Premium Increases(1)In generalFor purposes of this section, a health insurance issuer that provides individual health insurance coverage to an individual under this part in a primary or secondary State may not upon renewal—(A)move or reclassify the individual insured under the health insurance coverage from the class such individual is in at the time of issue of the contract based on the health-status related factors of the individual; or(B)increase the premiums assessed the individual for such coverage based on a health status-related factor or change of a health status-related factor or the past or prospective claim experience of the insured individual.(2)ConstructionNothing in paragraph (1) shall be construed to prohibit a health insurance issuer—(A)from terminating or discontinuing coverage or a class of coverage in accordance with subsections (b) and (c) of section 2742;(B)from raising premium rates for all policy holders within a class based on claims experience;(C)from changing premiums or offering discounted premiums to individuals who engage in wellness activities at intervals prescribed by the issuer, if such premium changes or incentives—(i)are disclosed to the consumer in the insurance contract;(ii)are based on specific wellness activities that are not applicable to all individuals; and(iii)are not obtainable by all individuals to whom coverage is offered;(D)from reinstating lapsed coverage; or(E)from retroactively adjusting the rates charged an insured individual if the initial rates were set based on material misrepresentation by the individual at the time of issue.(e)Prior Offering of Policy in Primary StateA health insurance issuer may not offer for sale individual health insurance coverage in a secondary State unless that coverage is currently offered for sale in the primary State.(f)Licensing of Agents or Brokers for Health Insurance IssuersAny State may require that a person acting, or offering to act, as an agent or broker for a health insurance issuer with respect to the offering of individual health insurance coverage obtain a license from that State, with commissions or other compensation subject to the provisions of the laws of that State, except that a State may not impose any qualification or requirement which discriminates against a nonresident agent or broker.(g)Documents for Submission to State Insurance CommissionerEach health insurance issuer issuing individual health insurance coverage in both primary and secondary States shall submit—(1)to the insurance commissioner of each State in which it intends to offer such coverage, before it may offer individual health insurance coverage in such State—(A)a copy of the plan of operation or feasibility study or any similar statement of the policy being offered and its coverage (which shall include the name of its primary State and its principal place of business);(B)written notice of any change in its designation of its primary State; and(C)written notice from the issuer of the issuer’s compliance with all the laws of the primary State; and(2)to the insurance commissioner of each secondary State in which it offers individual health insurance coverage, a copy of the issuer’s quarterly financial statement submitted to the primary State, which statement shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by—(A)a member of the American Academy of Actuaries; or(B)a qualified loss reserve specialist.(h)Power of Courts To Enjoin ConductNothing in this section shall be construed to affect the authority of any Federal or State court to enjoin—(1)the solicitation or sale of individual health insurance coverage by a health insurance issuer to any person or group who is not eligible for such insurance; or(2)the solicitation or sale of individual health insurance coverage that violates the requirements of the law of a secondary State which are described in subparagraphs (A) through (H) of section 2796(b)(1).(i)Power of Secondary States To Take Administrative ActionNothing in this section shall be construed to affect the authority of any State to enjoin conduct in violation of that State’s laws described in section 2796(b)(1).(j)State Powers To Enforce State Laws(1)In generalSubject to the provisions of subsection (b)(1)(G) (relating to injunctions) and paragraph (2), nothing in this section shall be construed to affect the authority of any State to make use of any of its powers to enforce the laws of such State with respect to which a health insurance issuer is not exempt under subsection (b).(2)Courts of competent jurisdictionIf a State seeks an injunction regarding the conduct described in paragraphs (1) and (2) of subsection (h), such injunction must be obtained from a Federal or State court of competent jurisdiction.(k)States’ Authority To SueNothing in this section shall affect the authority of any State to bring action in any Federal or State court.(l)Generally Applicable LawsNothing in this section shall be construed to affect the applicability of State laws generally applicable to persons or corporations.(m)Guaranteed Availability of Coverage to HIPAA Eligible IndividualsTo the extent that a health insurance issuer is offering coverage in a primary State that does not accommodate residents of secondary States or does not provide a working mechanism for residents of a secondary State, and the issuer is offering coverage under this part in such secondary State which has not adopted a qualified high risk pool as its acceptable alternative mechanism (as defined in section 2744(c)(2)), the issuer shall, with respect to any individual health insurance coverage offered in a secondary State under this part, comply with the guaranteed availability requirements for eligible individuals in section 2741.2797.Primary State must meet Federal floor before issuer may sell into secondary StatesA health insurance issuer may not offer, sell, or issue individual health insurance coverage in a secondary State if the State insurance commissioner does not use a risk-based capital formula for the determination of capital and surplus requirements for all health insurance issuers.2798.Independent external appeals procedures(a)Right to External AppealA health insurance issuer may not offer, sell, or issue individual health insurance coverage in a secondary State under the provisions of this title unless—(1)both the secondary State and the primary State have legislation or regulations in place establishing an independent review process for individuals who are covered by individual health insurance coverage, or(2)in any case in which the requirements of subparagraph (A) are not met with respect to the either of such States, the issuer provides an independent review mechanism substantially identical (as determined by the applicable State authority of such State) to that prescribed in the Health Carrier External Review Model Act of the National Association of Insurance Commissioners for all individuals who purchase insurance coverage under the terms of this part, except that, under such mechanism, the review is conducted by an independent medical reviewer, or a panel of such reviewers, with respect to whom the requirements of subsection (b) are met.(b)Qualifications of Independent Medical ReviewersIn the case of any independent review mechanism referred to in subsection (a)(2)—(1)In generalIn referring a denial of a claim to an independent medical reviewer, or to any panel of such reviewers, to conduct independent medical review, the issuer shall ensure that—(A)each independent medical reviewer meets the qualifications described in paragraphs (2) and (3);(B)with respect to each review, each reviewer meets the requirements of paragraph (4) and the reviewer, or at least 1 reviewer on the panel, meets the requirements described in paragraph (5); and(C)compensation provided by the issuer to each reviewer is consistent with paragraph (6).(2)Licensure and expertiseEach independent medical reviewer shall be a physician (allopathic or osteopathic) or health care professional who—(A)is appropriately credentialed or licensed in one or more States to deliver health care services; and(B)typically treats the condition, makes the diagnosis, or provides the type of treatment under review.(3)Independence(A)In generalSubject to subparagraph (B), each independent medical reviewer in a case shall—(i)not be a related party (as defined in paragraph (7));(ii)not have a material familial, financial, or professional relationship with such a party; and(iii)not otherwise have a conflict of interest with such a party (as determined under regulations).(B)ExceptionNothing in subparagraph (A) shall be construed to—(i)prohibit an individual, solely on the basis of affiliation with the issuer, from serving as an independent medical reviewer if—(I)a non-affiliated individual is not reasonably available;(II)the affiliated individual is not involved in the provision of items or services in the case under review;(III)the fact of such an affiliation is disclosed to the issuer and the enrollee (or authorized representative) and neither party objects; and(IV)the affiliated individual is not an employee of the issuer and does not provide services exclusively or primarily to or on behalf of the issuer;(ii)prohibit an individual who has staff privileges at the institution where the treatment involved takes place from serving as an independent medical reviewer merely on the basis of such affiliation if the affiliation is disclosed to the issuer and the enrollee (or authorized representative), and neither party objects; or(iii)prohibit receipt of compensation by an independent medical reviewer from an entity if the compensation is provided consistent with paragraph (6).(4)Practicing health care professional in same field(A)In generalIn a case involving treatment, or the provision of items or services—(i)by a physician, a reviewer shall be a practicing physician (allopathic or osteopathic) of the same or similar specialty, as a physician who, acting within the appropriate scope of practice within the State in which the service is provided or rendered, typically treats the condition, makes the diagnosis, or provides the type of treatment under review; or(ii)by a non-physician health care professional, the reviewer, or at least 1 member of the review panel, shall be a practicing non-physician health care professional of the same or similar specialty as the non-physician health care professional who, acting within the appropriate scope of practice within the State in which the service is provided or rendered, typically treats the condition, makes the diagnosis, or provides the type of treatment under review.(B)Practicing definedFor purposes of this paragraph, the term practicing means, with respect to an individual who is a physician or other health care professional, that the individual provides health care services to individual patients on average at least 2 days per week.(5)Pediatric expertiseIn the case of an external review relating to a child, a reviewer shall have expertise under paragraph (2) in pediatrics.(6)Limitations on reviewer compensationCompensation provided by the issuer to an independent medical reviewer in connection with a review under this section shall—(A)not exceed a reasonable level; and(B)not be contingent on the decision rendered by the reviewer.(7)Related party definedFor purposes of this section, the term related party means, with respect to a denial of a claim under a coverage relating to an enrollee, any of the following:(A)The issuer involved, or any fiduciary, officer, director, or employee of the issuer.(B)The enrollee (or authorized representative).(C)The health care professional that provides the items or services involved in the denial.(D)The institution at which the items or services (or treatment) involved in the denial are provided.(E)The manufacturer of any drug or other item that is included in the items or services involved in the denial.(F)Any other party determined under any regulations to have a substantial interest in the denial involved.(8)DefinitionsFor purposes of this subsection:(A)EnrolleeThe term enrollee means, with respect to health insurance coverage offered by a health insurance issuer, an individual enrolled with the issuer to receive such coverage.(B)Health care professionalThe term health care professional means an individual who is licensed, accredited, or certified under State law to provide specified health care services and who is operating within the scope of such licensure, accreditation, or certification.2799.Enforcement(a)In GeneralSubject to subsection (b), with respect to specific individual health insurance coverage the primary State for such coverage has sole jurisdiction to enforce the primary State’s covered laws in the primary State and any secondary State.(b)Secondary State’s AuthorityNothing in subsection (a) shall be construed to affect the authority of a secondary State to enforce its laws as set forth in the exception specified in section 2796(b)(1).(c)Court InterpretationIn reviewing action initiated by the applicable secondary State authority, the court of competent jurisdiction shall apply the covered laws of the primary State.(d)Notice of Compliance FailureIn the case of individual health insurance coverage offered in a secondary State that fails to comply with the covered laws of the primary State, the applicable State authority of the secondary State may notify the applicable State authority of the primary State..(b)Effective DateThe amendment made by subsection (a) shall apply to individual health insurance coverage offered, issued, or sold after the date that is one year after the date of the enactment of this Act.(c)GAO Ongoing Study and Reports(1)StudyThe Comptroller General of the United States shall conduct an ongoing study concerning the effect of the amendment made by subsection (a) on—(A)the number of uninsured and under-insured;(B)the availability and cost of health insurance policies for individuals with pre-existing medical conditions;(C)the availability and cost of health insurance policies generally;(D)the elimination or reduction of different types of benefits under health insurance policies offered in different States; and(E)cases of fraud or abuse relating to health insurance coverage offered under such amendment and the resolution of such cases.(2)Annual reportsThe Comptroller General shall submit to Congress an annual report, after the end of each of the 5 years following the effective date of the amendment made by subsection (a), on the ongoing study conducted under paragraph (1).702.SeverabilityIf any provision of this title or the application of such provision to any person or circumstance is held to be unconstitutional, the remainder of this Act and the application of the provisions of such to any other person or circumstance shall not be affected.VIIIRenewal of trade promotion authority801.Renewal of trade promotion authority(a)In generalSection 2103 of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3803) is amended—(1)in subsection (a)(1), by striking subparagraph (A) and inserting the following:(A)may enter into trade agreements with foreign countries—(i)on and after the date of the enactment of the Reducing Employer Burdens, Unleashing Innovation, and Labor Development Act of 2013 and before July 1, 2018; or(ii)on and after July 1, 2018, and before July 1, 2020, if trade authorities procedures are extended under subsection (c); and; (2)in subsection (b)(1), by striking subparagraph (C) and inserting the following:(C)The President may enter into a trade agreement under this paragraph—(i)on and after the date of the enactment of the Reducing Employer Burdens, Unleashing Innovation, and Labor Development Act of 2013 and before July 1, 2018; or(ii)on and after July 1, 2018, and before July 1, 2020, if trade authorities procedures are extended under subsection (c).; and(3)in subsection (c)—(A)in paragraph (1)—(i)in subparagraph (A), by striking before July 1, 2005 and inserting on and after the date of the enactment of the Reducing Employer Burdens, Unleashing Innovation, and Labor Development Act of 2013 and before July 1, 2018; and(ii)in subparagraph (B)—(I)in the matter preceding clause (i), by striking after June 30, 2005, and before July 1, 2007 and inserting on or after July 1, 2018, and before July 1, 2020; and(II)in clause (ii), by striking July 1, 2005 and inserting July 1, 2018;(B)in paragraph (2), in the matter preceding subparagraph (A), by striking April 1, 2005 and inserting April 1, 2018;(C)in paragraph (3)—(i)in subparagraph (A), in the matter preceding clause (i), by striking June 1, 2005 and inserting June 1, 2018; and(ii)in subparagraph (B)—(I)by striking June 1, 2005 and inserting June 1, 2018; and(II)by striking the date of enactment of this Act and inserting the date of the enactment of the Reducing Employer Burdens, Unleashing Innovation, and Labor Development Act of 2013; and(D)in paragraph (5), by striking June 30, 2005 each place it appears and inserting June 30, 2018.(b)Treatment of certain trade agreements for which negotiations have already begunSection 2106(a) of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3806(a)) is amended by striking applies— and all that follows through the end period and inserting applies results from negotiations that were commenced before the date of the enactment of the Reducing Employer Burdens, Unleashing Innovation, and Labor Development Act of 2013, subsection (b) shall apply..IXReform of export control policies 901.Sense of Congress on reform of export control policies(a)FindingsCongress finds the following:(1)The United States would benefit from predictable, efficient, and transparent export control policies.(2)Such export control policies should focus on the mutually reinforcing goals of—(A)adequate national security; and(B)increased global competitiveness and job growth.(b)Sense of congressIt is the sense of Congress that the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.), as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), has become obsolete and should be reformed and reauthorized.XEfficient Use of Government Spectrum1001.Short titleThis title may be cited as the Efficient Use of Government Spectrum Act of 2013.1002.Reallocation and auction of 1755–1780 MHz band(a)In generalNotwithstanding paragraph (15)(A) of section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), not later than 3 years after the date of the enactment of the Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96), the Commission shall—(1)reallocate the electromagnetic spectrum described in subsection (d) for commercial use; and(2)as part of the system of competitive bidding required by section 6401(b)(1)(B) of such Act (47 U.S.C. 1451(b)(1)(B)), grant new initial licenses, subject to flexible-use service rules, for the use of such spectrum, paired with the spectrum between the frequencies from 2155 megahertz to 2180 megahertz, inclusive.(b)Auction proceedsFor purposes of depositing the proceeds from the competitive bidding described in subsection (a)(2) that are attributable to the electromagnetic spectrum described in subsection (d), such spectrum shall be treated as spectrum that is required to be auctioned by section 6401(b)(1)(B) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1451(b)(1)(B)).(c)Relocation of and sharing by Federal Government stations(1)Relocation prioritized over sharing(A)In generalExcept as provided in paragraph (2), all Federal Government stations in the electromagnetic spectrum described in subsection (d) shall be relocated to other frequencies under the procedures implemented pursuant to section 113(g)(6) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(6)). Such relocation procedures shall ensure maximum cooperation and coordination between the affected Federal and commercial entities.(B)Department of Defense stationsSection 1062(b) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 768) shall apply to the relocation of stations operated by the Department of Defense in the electromagnetic spectrum described in subsection (d).(2)Sharing where relocation not possible(A)Identification of stationsIf a Federal entity that operates a Federal Government station in the electromagnetic spectrum described in subsection (d) determines, based on an operational impact assessment, that such station cannot be relocated from such spectrum without jeopardizing essential military capability, such entity shall identify such station in the transition plan of such entity required, by section 113(h)(1) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(h)(1)), to be submitted not later than 240 days before the commencement of the competitive bidding described in subsection (a)(2).(B)Required elements of transition planEach transition plan in which a station is identified pursuant to subparagraph (A) shall provide for non-Federal users to share with such station the electromagnetic spectrum described in subsection (d). Where exclusion zones are necessary to avoid jeopardizing essential military capability, such plan shall provide for the smallest possible zones necessary for such purpose.(3)Withdrawal or modification of assignments(A)WithdrawalUpon relocation of a Federal Government station pursuant to paragraph (1), the President shall withdraw the assignment to such station of the electromagnetic spectrum described in subsection (d).(B)ModificationFor each Federal Government station identified in a transition plan pursuant to paragraph (2)(A), the President shall modify the assignment to such station of the electromagnetic spectrum described in subsection (d) to permit shared Federal and non-Federal use.(d)Spectrum describedThe electromagnetic spectrum described in this subsection is the spectrum between the frequencies from 1755 megahertz to 1780 megahertz, inclusive.(e)Commission definedIn this section, the term Commission means the Federal Communications Commission.